Motion by appellants to stay execution of judgment entered August 3, 1965, and the transfer of title pursuant thereto, pending appeal from such judgment. Motion denied. The minority view expressed in Eisen v. Post (3 NY 2d 518, 526-530) was subsequently adopted by the Legislature (see Boyer v. Legal Estates, 44 Misc 2d 1065; L. 1961, ch. 855, enacting Business Corporation Law, § 909, eff. Sept. 1, 1963; McKinney’s Cons. Laws of N. Y., Book 6, Business Corporation Law, § 909, ann. p. 78, Appendix 2 by Prof. Henn, p. 502). Beldoek, P. J., Ughetta, Brennan, Hill and Rabin, JJ., concur.